Motion Granted; Order filed October 11, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00509-CR
                                   ____________

                   REYNALDO LAFAYETTE JELKS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1247846


                              ABATEMENT ORDER

      Appellant filed a motion requesting this court to abate for correction of a clerical
error in the judgment. The motion is granted; accordingly, we issue the following order:

      This appeal is abated to permit the parties an opportunity to file a motion for
judgment nunc pro tunc. In the event a motion is filed, the judge shall order the trial
clerk to forward a supplemental record to this court containing the motion and ruling on
the motion including a judgment nunc pro tunc if such a judgment is entered. The record
shall be filed with the clerk of this court on or before November 13, 2012.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.




                                       PER CURIAM